Order entered February 21, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-20-00205-CV

   IN RE BYRON CURTIS COOK, TRADE RARE, L.L.C., AND JOEL HOCHBERG,
                               Relators

                 Original Proceeding from the 417th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 417-04885-2016

                                            ORDER
       Before the Court is relators’ February 18, 2020 motion to file petition for writ of

mandamus and mandamus record in paper form, and under seal on a temporary basis. Relators’

motion is GRANTED to the extent that relators’ February 18, 2020 petition for writ of

mandamus, accompanying mandamus record, and any responses filed are ORDERED SEALED

pending the trial court’s resolution of Warren K. Paxton’s motion to seal certain deposition

transcripts pursuant to rule 76a of the Texas Rules of Civil Procedure.

       Relators are DIRECTED to notify this Court within TEN DAYS of any ruling by the

trial court concerning the pending rule 76a motion.

                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE